Exhibit 10.4


SEMPRA ENERGY
<YEAR> LONG TERM INCENTIVE PLAN
YEAR <YEAR> PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
You have been granted a performance-based restricted stock unit award
representing the right to receive the number of shares of Sempra Energy Common
Stock set forth below, subject to the vesting conditions set forth below. The
restricted stock units, and dividend equivalents with respect to the restricted
stock units, under your award may not be sold or assigned. They will be subject
to forfeiture unless and until they vest based upon the satisfaction of total
shareholder return performance criteria for the S&P 500 Utilities Index
(excluding water companies) for the performance period beginning on January 1,
<YEAR> and ending on the close of trading on the first New York Stock Exchange
trading day of <YEAR> [or such other performance period beginning and ending on
the dates determined by the Compensation Committee]. Shares of Common Stock will
be distributed to you after the completion of the performance period ending on
<DATE>, <YEAR> if, and to the extent that, the restricted stock units vest under
the terms and conditions of your award.


The terms and conditions of your award are set forth in the attached Year <YEAR>
Performance-Based Restricted Stock Unit Award Agreement (the “Award Agreement”)
and in the Sempra Energy <YEAR> Long Term Incentive Plan (the “Plan”), which has
been provided to you. The summary below highlights selected terms and conditions
but it is not complete and you should carefully read the attachments to fully
understand the terms and conditions of your award.
 
SUMMARY
 
 
 
Date of Award:
<DATE>, <YEAR>
Name of Recipient:
NAME
Recipient’s Employee Number:
EE ID
Number of Restricted Stock Units (prior to any dividend equivalents):
 
At Target:
# RSU
At Maximum:
200% of Target (e.g. 1,000 at Target = 2,000 at Maximum)
Award Date Fair Market Value per Share of Common Stock (Closing Stock Price on
Date of Award):
$<PRICE>
 
 
 
 
Restricted Stock Units:
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award. Your
restricted stock units are not shares of Common Stock. The target number of
restricted stock units will vest (subject to adjustment as described below) if,
and to the extent that, the Compensation Committee of Sempra Energy’s Board of
Directors (the “Compensation Committee”) determines that the target total
shareholder return (a return at the 50th percentile) as described in the Award
Agreement has been achieved for the performance period. If above target total
shareholder return is achieved, you may vest in up to the maximum number of
restricted stock units plus reinvested dividend equivalents as described below.
 
Vesting/Forfeiture of Restricted Stock Units:





--------------------------------------------------------------------------------




Subject to certain exceptions set forth in the Award Agreement, your restricted
stock units (including units attributable to reinvested dividend equivalents)
will vest only in the event, and to the extent, that the Compensation Committee
determines and certifies that Sempra Energy has met the specified total
shareholder return performance criteria for the performance period beginning on
January 1, <YEAR> and ending on the close of trading on the first New York Stock
Exchange trading day of <YEAR> [or such other performance period beginning and
ending on the dates determined by the Compensation Committee]. Any vesting will
occur immediately following such determination and certification. Any restricted
stock units that do not vest with the Compensation Committee's determination and
certification (or otherwise in accordance with the Award Agreement) will be
forfeited. All determinations of the Compensation Committee as to total
shareholder return (as described below) and the number of your restricted stock
units (and accompanying dividend equivalents) that vest is final and binding.
 
Transfer Restrictions:
Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.
 
Termination of Employment:
Subject to certain exceptions set forth in the Award Agreement, your restricted
stock units will be forfeited if your employment terminates.
 
Dividend Equivalents:
You also have been awarded dividend equivalents with respect to your restricted
stock units. Your dividend equivalents represent the right to receive additional
shares of Common Stock in the future, subject to the terms and conditions of
your award. Your dividend equivalents will be determined based on the dividends
that you would have received had you held shares of Common Stock equal to the
vested number of your restricted stock units from the date of your award to the
date of the distribution of shares of Common Stock following the vesting of your
restricted stock units, and assuming that the dividends were reinvested in
Common Stock (and any dividends on such shares were reinvested in Common Stock).
The dividends will be deemed reinvested in Common Stock in the same manner as
dividends reinvested pursuant to the terms of the Sempra Dividend Reinvestment
Plan. Your dividend equivalents will be subject to the same transfer
restrictions and forfeiture and vesting conditions as the shares represented by
your restricted stock units.
 
Distribution of Shares:
Shares of Common Stock will be distributed to you to the extent your restricted
stock units (and accompanying dividend equivalents) vest. Except as provided
otherwise in the Award Agreement, the shares will be distributed to you after
the completion of the performance period ending on the close of trading on the
first New York Stock Exchange trading day of <YEAR> [or the end of the
performance period determined by the Compensation Committee] and the
Compensation Committee’s determination and certification of Sempra Energy’s
total shareholder return for the performance period. The shares of Common Stock
will include the additional shares to be distributed pursuant to your vested
dividend equivalents.
 
Taxes:
Upon distribution of shares of Common Stock to you, you will be subject to
income taxes on the value of the distributed shares at the time of distribution
and must pay applicable withholding taxes.

By your acceptance of this award, you agree to all of the terms and conditions
set forth in this Cover Page/Summary, the Award Agreement and the Plan. You will
be deemed to have accepted this award unless you affirmatively reject the award
in accordance with the procedures described herein or unless you fail to execute
the Arbitration Agreement, if any, provided to you in connection with this
award.
Sempra Energy:
 
 




Title:
 
 



2

--------------------------------------------------------------------------------





SEMPRA ENERGY
<YEAR> LONG TERM INCENTIVE PLAN


Year <YEAR> Performance-Based Restricted Stock Unit Award Agreement


Award:
You have been granted a performance-based restricted stock unit award under
Sempra Energy’s <YEAR> Long Term Incentive Plan (the “Plan”). The award consists
of the number of restricted stock units set forth on the Cover Page/Summary to
this Award Agreement, and dividend equivalents with respect to the restricted
stock units (described below). Capitalized terms used in this Award Agreement
and not defined shall have the meaning set forth in the Plan.
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award. Your
restricted stock units are not shares of Common Stock.
Each restricted stock unit initially represents the right to receive one share
of Common Stock upon the vesting of the unit.
Unless and until they vest, your restricted stock units and any dividend
equivalents will be subject to transfer restrictions and forfeiture and vesting
conditions.
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents) will vest only in the event, and only to the extent,
that the Compensation Committee of Sempra Energy's Board of Directors (the
“Compensation Committee”) determines and certifies that Sempra Energy has met
specified total shareholder return criteria for the performance period beginning
January 1, <YEAR> and ending on the close of trading on the first New York Stock
Exchange trading day of <YEAR> [or such other performance period beginning and
ending on the dates determined by the Compensation Committee]. Any restricted
stock units (and dividend equivalents) that do not vest will be forfeited.
Subject to certain exceptions set forth herein, your restricted stock units (and
dividend equivalents) will be forfeited if your employment terminates before
they vest; provided, however, that the Compensation Committee, in its sole
discretion, may determine that all or a portion of such restricted stock units
(and dividend equivalents) will not be forfeited but will continue to be subject
to transfer restrictions and other vesting conditions applicable under this
Award Agreement (subject to Code Section 409A requirements and the terms of the
Plan).
See “Vesting/Forfeiture,” “Transfer Restrictions,” and “Termination of
Employment” below.





--------------------------------------------------------------------------------




Vesting/Forfeiture:
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents) will vest only in the event, and to the extent, that
the Compensation Committee determines and certifies that Sempra Energy has met
the following total shareholder return performance criteria for the performance
period beginning on January 1, <YEAR> and ending on the close of trading on the
first New York Stock Exchange trading day of <YEAR> [or such other performance
period beginning and ending on the dates determined by the Compensation
Committee]. Any vesting will occur immediately following such determination and
certification. THE DETERMINATION OF THE COMPENSATION COMMITTEE AS TO TOTAL
SHAREHOLDER RETURN PERFORMANCE AND THE NUMBER OF RESTRICTED STOCK UNITS (AND
ACCOMPANYING DIVIDEND EQUIVALENTS) THAT VEST IS FINAL AND BINDING.
 
§    The percentage of your target number of restricted stock units that vest
will be determined as follows, based on the percentile ranking for the
performance period (as measured based on the thirty-day average closing stock
price immediately preceding the start of the performance period compared to the
thirty-day average closing stock price immediately preceding the end of the
performance period) of Sempra Energy’s cumulative total shareholder return
(consisting of per share appreciation in Common Stock plus reinvested dividends
and other distributions paid on Common Stock) among the companies (ranked by
cumulative total shareholder returns) in the S&P 500 Utilities Index (excluding
water companies), as determined and certified by the Compensation Committee,
subject to adjustment as described below. For the avoidance of doubt, the
thirty-day average preceding the beginning of the performance period shall be
based on the thirty calendar days prior to and excluding January 1, <YEAR> and
the thirty day average preceding the end of the performance period shall be
based on the thirty calendar days prior to and including the first NYSE trading
day of <YEAR> [or such other performance period beginning and ending on the
dates determined by the Compensation Committee].

 
Sempra Energy
Total Shareholder Return
Percentile Ranking
Percentage of Target
Number of Restricted
Stock Units that Vest
 
 
90th
200%
 
 
80th
175%
 
 
70th
150%
 
 
60th
125%
 
 
50th
100%
 
 
40th
70%
 
 
35th
55%
 
 
30th
40%
 
 
25th
—%
 



2

--------------------------------------------------------------------------------




 
If the percentile ranking does not equal a ranking shown in the above table, the
percentage of your target number of restricted stock units that vest will be
determined by a linear interpolation between the next lowest percentile shown in
the table and the next highest percentile shown on the table.
o    If the percentile ranking is at or above the 90th percentile, 200% of your
target number of restricted stock units will vest.
o    If the percentile ranking is at or below the 25th percentile, none of your
restricted stock units will vest.
As soon as reasonably practicable following the end of the performance period,
the Compensation Committee will determine and certify the extent to which Sempra
Energy has met the total shareholder return performance criteria and the extent
to which, if any, your restricted stock units have then vested and any such
vesting shall occur immediately following such determination and certification
by the Compensation Committee. You will receive the number of shares of Common
Stock equal to the number of your vested restricted stock units after the
Compensation Committee’s determination and certification. Also, you will receive
the number of shares of Common Stock equal to your vested dividend equivalents
after the Compensation Committee’s determination and certification. Certificates
for the shares will be transferred to your brokerage account unless you
specifically instruct otherwise. When the shares of Common Stock are issued to
you, your restricted stock units (vested and unvested) and your dividend
equivalents will terminate.
Transfer Restrictions:
You may not sell or otherwise transfer or assign your restricted stock units (or
your dividend equivalents).
Dividend Equivalents:
You also have been awarded dividend equivalents with respect to your restricted
stock units. Your dividend equivalents represent the right to receive additional
shares of Common Stock in the future, subject to the terms and conditions of
your award. Your dividend equivalents will be determined based on the dividends
that you would have received had you held shares of Common Stock equal to the
vested number of your restricted stock units from the date of your award to the
date of the distribution of shares of Common Stock following the vesting of your
restricted stock units, and assuming that the dividends were reinvested in
Common Stock (and any dividends on such shares were reinvested in Common Stock).
The dividends will be deemed reinvested in Common Stock in the same manner as
dividends reinvested pursuant to the terms of the Sempra Dividend Reinvestment
Plan.
Your dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as your restricted stock units. They will vest
when and to the extent that your restricted stock units vest.
Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will be adjusted to prevent dilution or
enlargement of your rights in the event of a stock dividend on shares of Common
Stock or as the result of a stock-split, recapitalization, reorganization or
other similar transaction in accordance with the terms and conditions of the
Plan. Any additional restricted stock units (and dividend equivalents) awarded
to you as a result of such an adjustment also will be subject to the same
transfer restrictions, forfeiture and vesting conditions and other terms and
conditions that are applicable to your restricted stock units (and dividend
equivalents).



3

--------------------------------------------------------------------------------




No Shareholder Rights:
Your restricted stock units (and dividend equivalents) are not shares of Common
Stock. You will have no rights as a shareholder unless and until shares of
Common Stock are issued to you following the vesting of your restricted stock
units (and dividend equivalents) as provided in this Award Agreement and the
Plan.
Distribution of Shares:
As described in “Vesting/Forfeiture” above, the Compensation Committee will
determine and certify the extent to which Sempra Energy has met the performance
criteria and the extent, if any, as to which your restricted stock units (and
dividend equivalents) have then vested in accordance with the terms of the
award.
You will receive the number of shares of Common Stock equal to the number of
your restricted stock units that have vested. However, in no event will you
receive under this award, and other awards granted to you under the Plan in the
same fiscal year of Sempra Energy, more than the maximum number of shares of
Common Stock permitted under the Plan. Also, you will receive the number of
shares of Common Stock equal to your vested dividend equivalents after the
Compensation Committee’s determination and certification.
You will receive the shares as soon as reasonably practicable following the
Compensation Committee’s determination and certification (and in no event later
than March 15, <YEAR>). Once you receive the shares of Common Stock, your vested
and unvested restricted stock units (and dividend equivalents) will terminate.
Termination of Employment:



4

--------------------------------------------------------------------------------




Termination:
If your employment with Sempra Energy and its Subsidiaries terminates for any
reason prior to the vesting of your restricted stock units (and dividend
equivalents) (other than under the circumstances set forth in the following
provisions of this section), all of your restricted stock units (and dividend
equivalents) will be forfeited. Subject to the provisions below relating to the
treatment of your restricted stock units in connection with a Change in Control,
the vesting of your restricted stock units (and dividend equivalents) does not
occur until the date of the Compensation Committee’s determination and
certification described above.
If your employment terminates prior to a Change in Control, other than by
termination for cause, and you had both completed at least five years of
continuous service with Sempra Energy and its Subsidiaries AND met any of the
following conditions:
1.)    your employment terminates on or after December 31, <YEAR> and at the
date of termination you had attained age 55; or
2.)    your employment terminates on or after November 30, <YEAR> and at the
date of termination you had attained age 62; or
3.)    at the date of termination you had attained age 65 and you were an
officer subject to the company’s mandatory retirement policy;
your restricted stock units (and dividend equivalents) will not be forfeited but
will continue to be subject to the transfer restrictions and vesting conditions
and other terms and conditions of this Award Agreement (subject to Code Section
409A requirements and the terms of the Plan).
If your employment terminates by reason of your death prior to the vesting of
your restricted stock units and your award would otherwise be forfeited (for
example, you do not meet the age and service conditions described above), your
award will be deemed forfeited immediately prior to the date and time it would
otherwise vest, unless, and to the extent that, prior to the date and time that
the restricted stock units would otherwise vest, the Compensation Committee, in
its sole discretion, takes action to waive the service requirement described
above.
If your employment terminates and your restricted stock units (and dividend
equivalents) would otherwise be forfeited, the Compensation Committee, in its
sole discretion, may determine prior to such termination that all or a portion
of such restricted stock units (and dividend equivalents) will not be forfeited
but will continue to be subject to the transfer restrictions and vesting
conditions and other terms and conditions of this Award Agreement (subject to
Code Section 409A requirements and the terms of the Plan).



5

--------------------------------------------------------------------------------




Termination for Cause:


If your employment with Sempra Energy and its Subsidiaries terminates for cause,
or your employment would have been subject to termination for cause, prior to
the vesting of your restricted stock units (and dividend equivalents), all of
your restricted stock units (and dividend equivalents) will be forfeited.
Prior to the consummation of a Change in Control, a termination for cause is (i)
the willful failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness), (ii) the grossly negligent performance of such obligations
referenced in clause (i) of this definition, (iii) your gross insubordination;
and/or (iv) your commission of one or more acts of moral turpitude that
constitute a violation of applicable law (including but not limited to a felony)
which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty. For purposes of clause
(i), no act, or failure to act, on your part shall be deemed “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your act, or failure to act, was in the best interests of the
Company. If your restricted stock units remain outstanding following a Change in
Control pursuant to a Replacement Award, a termination for cause following such
Change in Control shall be determined in accordance with the provisions of the
Plan that define “Cause”, including reasonable notice and, if possible, a
reasonable opportunity to cure as provided therein.
Taxes:
 
Withholding Taxes:
When you become subject to withholding taxes upon distribution of the shares of
Common Stock or otherwise, Sempra Energy or its Subsidiary is required to
withhold taxes. Unless you instruct otherwise and pay or make arrangements
satisfactory to Sempra Energy to pay these taxes, upon the distribution of your
shares, Sempra Energy will withhold a sufficient number of shares of common
stock that you would otherwise be entitled to receive to cover the minimum
required withholding taxes and transfer to you only the remaining balance of
your shares. In the event that, following a Change in Control, your restricted
stock units become eligible for a distribution upon your Retirement by reason of
your combined age and service, your restricted stock units may become subject to
employment tax withholding prior to the distribution of shares with respect to
such units.
Code Section 409A:


Your restricted stock units are subject to provisions of the Plan which set
forth terms to comply with Code Section 409A.
Recoupment (“Clawback”) Policy:
The Company shall require the forfeiture, recovery or reimbursement of awards or
compensation under the Plan and this award as (i) required by applicable law, or
(ii) required under any policy implemented or maintained by the Company pursuant
to any applicable rules or requirements of a national securities exchange or
national securities association on which any securities of the Company are
listed. The Company reserves the right to recoup compensation paid if it
determines that the results on which the compensation was paid were not actually
achieved.
The Compensation Committee may, in its sole discretion, require the recovery or
reimbursement of long-term incentive compensation awards from any employee whose
fraudulent or intentional misconduct materially affects the operations or
financial results of the Company or its Subsidiaries.
Retention Rights:
Neither your restricted stock unit award nor this Award Agreement gives you any
right to be retained by Sempra Energy or any of its Subsidiaries in any capacity
and your employer reserves the right to terminate your employment at any time,
with or without cause. The value of your award will not be included as
compensation or earnings for purposes of any other benefit plan offered by
Sempra Energy or any of its Subsidiaries.



6

--------------------------------------------------------------------------------




Change in Control:
In the event of a Change in Control, the following terms shall apply:
§    If (i) you have achieved age 55 and have completed at least five years of
continuous service with Sempra Energy and its Subsidiaries as of the date of a
Change in Control and your restricted stock units have not been forfeited prior
to the Change in Control, (ii) your outstanding restricted stock units as of the
date of a Change in Control are not subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A, and/or (iii) your
outstanding restricted stock units are not assumed or substituted with one or
more Replacement Awards (as defined in the Plan), then in each case your
outstanding restricted stock units and any associated dividend equivalents will
vest immediately prior to the Change in Control with the applicable performance
goals deemed to have been achieved at the greater of target level as of the date
of such vesting or the actual performance level had the performance period ended
on the date of the Change in Control. If the foregoing terms apply, immediately
prior to the date of the Change in Control you will receive a number of shares
of Common Stock equal to the number of your restricted stock units and dividend
equivalents that have vested.
§    If your outstanding restricted stock awards are assumed or substituted with
one or more Replacement Awards, then, except as provided otherwise in an
individual severance agreement or employment agreement to which you are a party,
the terms set forth in the Plan shall apply with respect to such Replacement
Award following the Change in Control. If the foregoing terms apply and the
Replacement Award vests upon your separation from service or death, on such
date, you will receive a number of shares or other property in settlement of the
Replacement Awards.
Further Actions:
You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Award Agreement.
You shall be deemed to have accepted this award unless you affirmatively reject
it in writing addressed to the Corporate Secretary of the Company no later than
March 31, <YEAR>; provided, however, that you shall not be deemed to have
accepted this award if you fail to execute the Arbitration Agreement, if any,
provided to you in connection with this award.
You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes, that is authorized by this
Award Agreement.
Applicable Law:
This Award Agreement will be interpreted and enforced under the laws of the
State of California.
Disputes:
Any and all disputes between you and the Company relating to or arising out of
the Plan or your restricted stock unit award shall be subject to the Arbitration
Agreement, if any, provided with this Award Agreement, including, but not
limited to, any disputes referenced in the applicable provisions of the Plan.
Other Agreements:
In the event of any conflict between the terms of this Award Agreement and any
written employment, severance or other employment-related agreement between you
and Sempra Energy, the terms of this Award Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail, provided that in
each case a conflict shall be resolved in a manner consistent with the intent
that your restricted stock units comply with Code Section 409A. In the event of
a conflict between the terms of this Award Agreement and the Plan, the Plan
document shall prevail.





7

--------------------------------------------------------------------------------






By your acceptance of this award, you agree to all of the terms and conditions
set forth in the Cover Page/Summary, this Award Agreement and the Plan. You will
be deemed to have accepted this award unless you affirmatively reject the award
in accordance with the procedures described herein or unless you fail to execute
the Arbitration Agreement, if any, provided to you in connection with this
award.


8